ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-023, concluding that JEFFRY F. NIELSEN of NEWARK, who was admitted to the bar of this State in 1990, *302should be reprimanded for multiple violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to practice under supervision for a period of one year;
And good cause appearing
It is ORDERED that JEFFRY F. NIELSEN is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.